Title: To George Washington from Timothy Pickering, 26 January 1796
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            War Office Jany 26. 1796.
          
          I have not found it easy to form a satisfactory judgement of the situation on the Potowmac most eligible for an arsenal. Several places will very well accommodate such an establishment: but an attentive consideration of all the information I am possessed of, leads me to conclude, that at the fork of the Potowmac and Shenandoah the greatest number of advantages will be united. I now beg leave to lay before you the result of my examination and reflections on the subject.
          It appears that a situation on Conococheague Creek, comprehending about 1200 acres of land, about a mile from its mouth, is very well adapted to all the purposes of such an establishment; and that quantity of land, belonging to several proprietors, may be purchased; the cost of the whole would be about thirty thousand dollars. A grist mill is included on one of the lots. It is probable that half that quantity of land may be left out of the purchase, and thus considerably reduce the first cost. But such an establishment may so enhance the value of the adjacent lands as to render a subsequent sale of any parts thereof not necessary to the works, a profit to the public.
          Of the sites viewed by Colonel Rochefontaine, none appears to have made on him a more favourable impression than that at the mouth of Antietam: but at that time the sale of the whole

tract of upwards of eight thousand acres, with all their works, was contemplated by the proprietors, at the price of £40,000. when the whole appropriation for the establishment of arsenals amounted to but £22,125. Now they offer about 700 acres, bounded southwestward about a mile by the potowmac, and for more than a mile (as it must be) on the south & east by Antietam creek, with such a force of water from their dam as would suffice for the public service: for not more than two thirds, and perhaps not more than one half of the stream now turns nine water-wheels. They say the situation is high and healthy; and that about 300 acres of the tract are cleared, where there is an eminence commanding and level. Their works are on the opposite side of the Creek; and as these must have been calculated at a considerable proportion of the whole price, it is probable that the 700 acres, with the right to the stream as proposed, may be purchased for twelve or fifteen thousand dollars. It would doubtless be most eligible to take a situation where no works are erected: for then those which shall be constructed may be calculated precisely for the public objects of the establishments: and until then, the contiguity of their furnace, forge, saw-mill and grist-mill, would be extremely convenient, and greatly facilitate the erection and operations of the public works and manufactories, from their foundation. Except the participating with the proprietors in the water of the Creek, the public works would appear to be detached from all private undertakings.
          The other situation which has now been considered, is at the confluence of the Potowmac and Shenandoah. Its advantages may be thus represented.
          1. Taking it for granted that the canal & lock navigation will be effected (for that is the basis of the plan) there may be erected all the necessary water-works, on a never failing stream, even for fifteen wheels, which are perhaps more than double the number that will ever be wanted.
          2. The water-works will, as stated by Colo. Gilpin, be always secure from freshes; the water having never been known to rise so high as the spot where they may be erected.
          3. There is a furnace in operation at only two miles distance up the potowmac; and one about sixteen miles below; both yielding iron of a good quality. There is also a bank of iron ore

about eight miles up the Shenandoah, on Mr Fairfax’s land, with proper conveniences for works, and wood and water in plenty.
          4. All sorts of materials and provisions may be brought to the works by the water of the two rivers, which will be navigable thro’ an extensive and fertile country; which must of course render cheap all sorts of supplies.
          Colo. Rochefontaine mentions the following as disadvantages in the situation.
          1. The interference of private interests & pursuits with the public works, by means of the canal and lock operations; and the seperation of the works from the storehouses, by the private reservation of the ferry-place.
          2. The want of room and proper ground on which to erect the barracks, workshops and arsenal, contiguous to the water works: the nearest spot being on the top of the hill, to be ascended with difficulty more than half a mile. And the top of the hill, tho’ level and sufficiently extensive (containing 70 or 80 acres) is worn out & barren, and destitute of wood and water.
          On this site I have taken an opportunity to converse with Mr Weston, who viewed this place in referrence to the planning of the canal and lock navigation. He considers the hill as not hard to ascend; on the contrary, that a road to the top would be easy to be formed. General Darke speaks of the ascent from the river as gradual, for the whole distance, upwards of half a mile. But Mr Weston supposes there would be some difficulty in getting water; as he conceives the whole point to be a mass of stone. He observed however, that if water were not found by sinking a well, a full supply could be furnished by a forcing machine thro’ pipes from the Shenandoah. This idea of his suggests a remark, that the water thus raised, if thrown into a large reservoir, would be an important security to the buildings in case of fire.
          The situation of the ferry house, above the level of the flat, obtained by cutting away the rock at the hill side, induces a belief that the flat was deemed unsafe or inconvenient, on account of occasional freshes in the potowmac; consequently that the flat would be an improper site for the public buildings. But setting barracks & dwelling houses aside, which might be placed on the top of the hill, such storehouses as it might be necessary to place below it, might be elevated upon walls raised several feet above

the level of the flat. This would be of trifling expence compared with an embankment against the river, which Mr Weston suggested as very practicable.
          It would doubtless be convenient to have the public works by themselves, detached from all private undertakings, and all intervening private property. The objection of Colonel Rochefontaine on this point would have more force if all the workmen were necessarily to be employed at monthly wages, whether they laboured little or much: but it will probably be found as profitable to the public, as it will be practicable, at the public establishment, to get every species of military manufactures done by the piece. And besides, such parts of the establishment as shall be fixed on the hill will be out of the way of any private interference.
          A strong objection in Colo. Rochefontaine’s mind seems to have arisen from an idea that troops would be necessary to the establishment of an arsenal; and that if stationed on the top of the hill in question, their situation would be extremely uncomfortable, from the nakedness of the spot, its barrenness, and because destitute of wood & water. But water may be supplied as before mentioned; & fuel & provisions for all the workmen and the small guard which it may be expedient to place there, and all the materials for the manufactures, might doubtless be transported up the hill by one, or at most by two pair of oxen or horses daily employed. The nakedness and barrenness of the land admit of a gradual remedy at no great expence. In respect to the health of the workmen, a matter essential to the success of such an establishment, the elevated situation on the hill promises advantages to countervail many of its inconveniences.
          It may not be improper for me to add, that in my conversation with Mr Weston, he suggested the idea, that by taking advantage of the descent of the water of the Potowmac, at the rapid commencing about a mile and three quarters above the mouth of the Shenandoah, a fall of fifteen feet may be gained; which would be adequate to all the demands of the establishment for water-works, and render the public works independent of the private undertakings with the waters of the Shenandoah. He says a canal along the bank will be easy to be made, at a moderate expence.
          
          One other advantage of this position over all others above the confluence of the Shenandoah may be mentioned—that the latter cannot receive the immediate & full benefit of the supplies by the navigation of the Shenandoah, which Mr Weston observes will extend two hundred miles into a country of uncommon fertility.
          Governor Johnson’s place, which he tenders to the public, is some miles below the Blue Ridge, and therefore exceptionable. Captain Hill in 1794, remarked, that the Kotocktin is never dry, “but the land very broken and ragged.” The price is £20,000. which is near the whole sum appropriated for the establishment of arsenals. All which is respectfully submitted
          
            Timothy Pickering.
          
        